                  UNITED STATES DISTRICT COURT
                   MIDDLE DISTRICT OF FLORIDA
                         TAMPA DIVISION

EUNESSA LAWSON,

     Plaintiff,

v.                                   Case No. 8:18-cv-2451-T-33TGW

MID-ATLANTIC FINANCE CO., INC.,

     Defendant.

______________________________/

                               ORDER

     This matter comes before the Court in consideration of

Defendant Mid-Atlantic Finance Co., Inc.’s Motion to Dismiss

Complaint for Lack of Subject Matter Jurisdiction and for

Failure to State a Cause of Action (Doc. # 15), filed on

November 14, 2018. Plaintiff Eunessa Lawson responded on

November 28, 2018. (Doc. # 16). For the reasons that follow,

the Motion is denied.

I.   Background

     Lawson is a “consumer” and “alleged debtor.” (Doc. # 1

at 3). Mid-Atlantic is a “creditor” that allegedly “called

[Lawson]   on   [her]   work   phone    and   her   cellular   phone

approximately three hundred (300) times in an attempt to

collect an alleged debt related to an auto loan.” (Id. at 4).

The Complaint alleges Mid-Atlantic “intentionally harassed



                                 1
and abused [Lawson] on numerous occasions by calling multiple

times during one day, and on back to back days, with such

frequency as can reasonably be expected to harass.” (Id. at

6).

      According to the Complaint, some of the calls were made

using an automatic telephone dialing system (ATDS) that “has

the capacity to store or produce telephone numbers to be

called,   using        a    random     or       sequential     number   generator

(including but not limited to a predictive dialer) or an

artificial    or       prerecorded          voice.”    (Id.     at   4).   Lawson

allegedly knew the calls were made with an ATDS “because of

the vast number of calls she received and because she heard

a beep when she answered her phone before a voice came on the

line and/or she received prerecorded messages from [Mid-

Atlantic].” (Id.).

      Lawson alleges she instructed Mid-Atlantic’s agents to

stop calling her several times over the last two years. (Id.

at 5). In May of 2017, Lawson “received a call from [Mid-

Atlantic],    met      with       an   extended       pause,    eventually     was

connected    to    a       live   representative,        explained      that   the

vehicle did not run properly, she had since voluntarily

returned the vehicle to [Mid-Atlantic], and demanded that




                                            2
[Mid-Atlantic] cease placing calls to her place of employment

and aforementioned cellular telephone number.” (Id.).

       Despite     the     revocation         of    consent,      Mid-Atlantic

allegedly continued to call Lawson. (Id. at 5-6). So, on

August 6, 2017, Lawson “answered a call from [Mid-Atlantic],

was eventually connected to a live agent/representative of

[Mid-Atlantic],          informed        [Mid-Atlantic]     that      she      had

previously demanded they stop calling her and again requested

that [Mid-Atlantic] stop calling her.” (Id. at 5). Still,

according to Lawson, Mid-Atlantic continued calling. (Id. at

6).

       Lawson    initiated       this     action    on    October    3,     2018,

asserting claims under the Telephone Consumer Protection Act

(TCPA) and the Florida Consumer Collection Practices Act

(FCCPA). (Doc. # 1). Mid-Atlantic moved to dismiss on November

14, 2018 (Doc. # 15), and Lawson has responded, (Doc. # 16).

The Motion is ripe for review.

II.    Legal Standard

       On a motion to dismiss pursuant to Rule 12(b)(6), this

Court accepts as true all the allegations in the complaint

and    construes   them     in     the    light    most   favorable       to   the

plaintiff. Jackson v. Bellsouth Telecomms., 372 F.3d 1250,

1262    (11th    Cir.     2004).    Further,       this   Court     favors     the


                                          3
plaintiff with all reasonable inferences from the allegations

in the complaint. Stephens v. Dep’t of Health & Human Servs.,

901 F.2d 1571, 1573 (11th Cir. 1990). But,

     [w]hile a complaint attacked by a Rule 12(b)(6)
     motion to dismiss does not need detailed factual
     allegations, a plaintiff’s obligation to provide
     the grounds of his entitlement to relief requires
     more than labels and conclusions, and a formulaic
     recitation of the elements of a cause of action
     will not do. Factual allegations must be enough to
     raise a right to relief above the speculative
     level.

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)(internal

citations omitted). Courts are not “bound to accept as true

a legal conclusion couched as a factual allegation.” Papasan

v. Allain, 478 U.S. 265, 286 (1986). “The scope of review

must be limited to the four corners of the complaint” and

attached exhibits. St. George v. Pinellas County, 285 F.3d

1334, 1337 (11th Cir. 2002).

     Additionally, motions to dismiss for lack of subject

matter jurisdiction pursuant to Rule 12(b)(1) may attack

jurisdiction facially or factually. Morrison v. Amway Corp.,

323 F.3d 920, 924 n.5 (11th Cir. 2003). Where, as here, the

jurisdictional attack is factual, the Court may consider

“matters   outside   the   pleadings,   such   as   testimony   and

affidavits” to determine whether jurisdiction in fact exists.

Lawrence v. Dunbar, 919 F.2d 1525, 1529 (11th Cir. 1990).


                               4
III. Analysis

      A.     TCPA Claim

      Mid-Atlantic argues that the federal TCPA claim should

be dismissed for lack of subject matter jurisdiction because

Lawson has failed to satisfy one element of her TCPA claim.

(Doc. # 15 at 2-3). The TCPA makes it unlawful “for any person

within the United States . . . to make any call (other than

a call made for emergency purposes or made with the prior

express consent of the called party) using any automatic

telephone dialing system or an artificial or prerecorded

voice . . . to any telephone number assigned to a . . .

cellular telephone service.” 47 U.S.C. § 227(b)(1)(A)(iii).

      Mid-Atlantic presents a declaration by Casie Aynat, the

Compliance Officer for Mid-Atlantic. (Doc. # 15-1). In that

declaration, Aynat represents that “Mid-Atlantic does not,

and has not used, at least since 2013, any sort of [ATDS].”

(Id. at 1). She also represents that Mid-Atlantic does not

make calls with, or leave messages with, artificial or pre-

recorded voices. (Id. at 2). Instead, Aynat avers that “[a]ll

calls made by Mid-Atlantic to consumers are made manually,

i.e., by an actual person that dials the number and then makes

the   call   with   a   regular   phone.”   (Id.).   Therefore,   Mid-

Atlantic reasons, “[s]ince all calls are made manually, and


                                   5
not through the use of an automated dialing system, or with

an artificial or pre-recorded voice, nor are there messages

left   with    either,     there   can    be   no   cause   of    action   for

violation of the [TCPA], and, as such, no subject matter

jurisdiction.” (Doc. # 15 at 3).

       “Such a challenge goes to one of the elements of the

plaintiff’s claim, and is thus qualitatively different than

other types of jurisdictional challenges which go only to the

power of the court to hear the claim at all.” Scarfo v.

Ginsberg, 175 F.3d 957, 964 (11th Cir. 1999). In short, Mid-

Atlantic has conflated subject matter jurisdiction with the

elements of Lawson’s TCPA claim.

       But    the   Supreme   Court      has   written:     “It   is   firmly

established in our cases that the absence of a valid (as

opposed to arguable) cause of action does not implicate

subject-matter jurisdiction, i.e., the courts’ statutory or

constitutional power to adjudicate the case.” Steel Co. v.

Citizens for a Better Env’t, 523 U.S. 83, 89 (1998); see also

Nesbit v. Gears Unlimited, Inc., 347 F.3d 72, 79 (3d Cir.

2003)(“[C]ourts normally should not conflate subject matter

jurisdiction        with   elements       of   an   action’s      merits.”).

“Dismissal for lack of subject-matter jurisdiction because of

the inadequacy of the federal claim is proper only when the


                                      6
claim is ‘so insubstantial, implausible, foreclosed by prior

decisions of this Court, or otherwise completely devoid of

merit as not to involve a federal controversy.’” Steel Co.,

523 U.S. at 89 (citation omitted).

     For this reason, Eleventh Circuit case law “hold[s] that

if the attack implicates an element of the cause of action,

courts are to find that jurisdiction exists and deal with the

objection as a direct attack on the merits of the plaintiff’s

case.” Scarfo, 175 F.3d 957, 965 (11th Cir. 1999)(citation

and quotation marks omitted). “In such a case, a district

court is to evaluate a defendant’s assertion of lack of

subject matter jurisdiction as a Rule 12(b)(6) motion or a

motion for summary judgment, and send the case to the jury if

there are disputed issues of material fact.” Id.

     Here, the Court does not treat Mid-Atlantic’s Motion as

a Rule 12(b)(1) motion and instead construes it as a Rule

12(b)(6) motion. Furthermore, the Court declines to treat the

Motion as a motion for summary judgment under Rule 56 at this

early stage of the case. As Lawson notes in her response,

formal discovery has yet to even begin and Lawson has not yet

obtained her own phone records. (Doc. # 16 at 5). Thus, the

Court is unwilling to make a summary judgment ruling in which

the only evidence presented is Mid-Atlantic’s declaration.


                              7
      Treating     the    Motion      as       a   Rule   12(b)(6)    motion   and

limiting the Court’s review to the four corners of the

Complaint, the Court finds that the Motion should be denied.

In   the   Complaint,     Lawson      sufficiently          alleges    that    Mid-

Atlantic violated the TCPA by calling her over 300 times,

often using an ATDS or a pre-recorded voice. (Doc. # 1 at 4,

6). Furthermore, Lawson pleads the basis for her belief that

an ATDS was used — the frequency of the calls, sometimes on

the same day, and the sound of a “beep” or pause on the line

before she was connected to a representative. (Id. at 4-5);

see also Neptune v. Whetstone Partners, LLC, 34 F. Supp. 3d

1247, 1250 (S.D. Fla. 2014)(denying motion to dismiss and

noting     that   allegations      the         defendant    called    forty-five

times, called “several times” in one day, and called “on back

to back days” supported that an ATDS was used); Padilla v.

Whetstone Partners, LLC, No. 14-21079-CIV, 2014 WL 3418490,

at *2 (S.D. Fla. July 14, 2014)(stating that a plaintiff can

support    that   an     ATDS   was    used        by,    among   other   things,

“detail[ing] whether there was a pause upon his answering the

call”).

      Therefore, Lawson has stated a claim for violation of

the TCPA. Mid-Atlantic’s Motion is denied as to the TCPA

claim.


                                           8
     B.   FCCPA Claim

     Regarding the FCCPA claim, Mid-Atlantic argues the Court

should “refrain from exercising jurisdiction” over this claim

because the Court lacks jurisdiction over the TCPA claim.

(Doc. # 15 at 5). However, as discussed above, the TCPA claim

that endows this Court with federal question jurisdiction

survives Mid-Atlantic’s Motion. Therefore, the Court will

continue to exercise supplemental jurisdiction over the FCCPA

claim.

     Additionally, Mid-Atlantic argues that Lawson has failed

to state a claim under the FCCPA. (Id. at 3, 5). The Complaint

alleges that Mid-Atlantic violated Section 559.72(7) of the

FCCPA. (Doc. # 1 at 9). Section 559.72(7) states:

     In collecting consumer debts, no person shall:
     [w]illfully communicate with the debtor or any
     member of her or his family with such frequency as
     can reasonably be expected to harass the debtor or
     her or his family, or willfully engage in other
     conduct which can reasonably be expected to abuse
     or harass the debtor or any member of her or his
     family.

Fla. Stat. § 559.72(7).

     According to Mid-Atlantic and Aynat’s declaration, Mid-

Atlantic placed only five phone calls over the last three

years to Lawson. (Doc. # 15 at 3; Doc. # 15-1 at 2). Mid-

Atlantic argues that such a small number of calls, spaced



                              9
days apart, cannot support an FCCPA claim for harassing

conduct. (Doc. # 15 at 3-4); see Schauer v. Morse Operations,

Inc., 5 So. 3d 2, 5 (Fla. 4th DCA 2009)(finding that seven

calls made over six months “were as a matter of law neither

frequent nor so harassing so to violate section 559.72(7)”).

      The problem with this argument is that it relies on

information outside the four corners of the Complaint. In

determining whether Lawson states an FCCPA claim, the Court

will only consider the allegations in the Complaint. And, in

the Complaint, Lawson alleges Mid-Atlantic called her work

phone and cell phone 300 times. (Doc. # 1 at 4). Lawson

further alleges that Mid-Atlantic called “multiple times

during one day, and on back to back days, with such frequency

as can reasonably be expected to harass.” (Id. at 6). These

allegations     are   sufficient    to    state     an   FCCPA   claim.

Therefore, Mid-Atlantic’s Motion is also denied as to the

FCCPA claim.

      Accordingly, it is

      ORDERED, ADJUDGED, and DECREED:

(1)   Defendant Mid-Atlantic Finance Co., Inc.’s Motion to

      Dismiss    Complaint    for       Lack   of    Subject     Matter

      Jurisdiction and for Failure to State a Cause of Action

      (Doc. # 15) is DENIED.


                                   10
(2)   Mid-Atlantic’s Answer to the Complaint is due within 14

      days of the date of this Order.

      DONE and ORDERED in Chambers in Tampa, Florida, this

29th day of November, 2018.




                              11
